 W\VAI.I.A('E M1A. PROI)('IS. IN('.Wallace Metal Products, Inc. and Local Union No.589, pholsterers International Union of NorthAmerica, AFL-CIO. Case 25 ('A 9073August 9, 1979DECISION AND ORDERBY CHAIRMAN FANNIN(i ANI) M !1MBER S P NII I.0ANt) TRUISI)AI.tOn March 13, 1979. Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter. Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified herein.)' Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant e idence convinces us that theresolutions are incorrect. Standard Dnr WHall Products. Inc.. 91 NLRB 544(1950)1 enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 We agree with the Administrative Law Judge's finding that Respondentviolated Sec. 8(a( I) and (3) of the Act by failing and refusing to pay itsemployees their accrued vacation pay. We would so find even in the absenceof a finding of antiunion motivation. since we are of the opinion that Re-spondent's action was so inherently destructive of employee interests that itmay be deemed proscribed without the necessity of proof of an underlyingdiscriminatory motive. NL.R.B. v. Great Dane Trailers. Inc. 388 U.S. 26(1967). Chairman Fanning would not have delerred the vacation pay issue toarbitration in any event.The Administrative Law Judge found that Respondent violated Sec.8(aXS) and (I) of the Act by refusing to furnish the Union with requested"information" relating to unit work which the Company had found neces-sary to subcontract as a result of the strike. Respondent. in its exceptions.contends that the Union did not merely request "information." but insistedon seeing the contracts themselves. In fact min his Decision. ALJD. sec III.A. par. 15. the Administrative Law Judge noted the request of the Union to"see" the subcontracts. The record confirms that the Union did in fact askfor the contracts themselves. In our opinion the Union was entitled to see theactual contracts, if in writing. to facilitate verification.3 We are advised by the parties that since the issuance of the Administra-tive Law Judge's Decision they have settled the vacation pay grievance bymutual agreement. Thus. we shall leave to the compliance stage of this pro-ceeding appropriate resolution of any inconsistencies between the parties'agreement and the recommended remedy and OrderWe find merit in Respondent's exception to the breadth f the Administra-tive Law Judge's recommended Order. which requires the Union o ceaseand desist from "in any other manner" interfering with. restraining. or coerc-ing its employees in the exercise of the rights guaranteed them in Sec. 7 ofthe Act. We have considered this case in light of standards set forth inHickmoir Foods. Inc, 242 NLRB 1357 1979). and have concluded that abroad remedial order is inappropriate inasmuch as it has not been shownthat Respondent has a proclivity to violate the Act or has engaged in suchegregious or widespread misconduct as to demonstrate or general disregardfor the employees' fundamental statutory rights Accordingly. we shall mod-ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent. WallaceMetal Products. Inc.. Richmond. Indiana, its officers,agents. successors, and assigns. shall take the actionset frth in the said recommended Order. as so mnodi-fied:1. Substitute the following fo)r paragraph l(c):"(c) In an' like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 oft the Act."2. Substitute the attached notice tir that of theAdministrative Law Judge.ify the recommended Order so ai to use the narrow Injunctl.e languag "illany like or related manner "We shall also moditf the Adnlinistratlve Law Judges, notice t, contorm tohis recommended OrderAPPENDIXNo(rIE To EMPI.OYEESPOSI D BY ORI)ER OF- TllENAIIONAI. LABOR REI.AI()NS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act. as amended, and has ordered usto post this notice. We intend to carry out the Orderof the Board and abide by the following:WE WIt I. NO- refuse to bargain collectivelywith Local Union No. 589, Upholsterers Interna-tional Union of North America. AFL CIO, byrefusing to furnish the Union with requested in-formation concerning bargaining unit work sub-contracted by us relevant to the performance ofthe Union's statutory function as collective-bar-gaining representative.WE WlIL. NOI refuse to bargain collectivelywith the Union by unilaterally and discrimina-torily failing and refusing to pay our employeestheir accrued vacation pay.WE WILL NO in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.as amended.Wt. wIiili, upon request. bargain collectively ingood faith with the Union concerning any pro-posed changes in wages. hours, working condi-tions, and any other terms and conditions of em-244 NLRB No. 1041 I)I-.(ISI()NS ()O NAI .I.ABOR RL.AlIONS BOARDIploT'yment of ourt employees represented hy the/' niro,I \\Il 1. Upon request, furnish the lUnionwith the information they previously requestedduring bargaining concerning subcontracted bar-gaining-unit work in order that the Union maycarry out its legal obligations as collective-bar-gaining representative of our employees.W wnILL. make whole our employees or theaccrued vacation pay they lost by our July 1.1977, filure and refusal to pa'y them by reim-bursing them or their lost pay, plus interest.The appropriate collective-bargaining unit is:All production and maintenance employeesemployed by us at our Richmond. Indiana.plant, including group leaders, exclusive oftruckdrivers. garage mechanics, dockmen. of-fice clerical employees, watchmen, foremen,professional employees, guards and all super-visors as defined in the Act.WAII.AA(I MTAI. PROI) ( IS, IN( .DECISIONSIAIIMiNI 1 11 11. ('ASlRI('IARI) L. DNISON Administrative Law Judge: Thiscase was heard before me in Richmond. Indiana, on Octo-ber 31 and November I and 2. 1977, based on an originalcharge filed on July 5, 1977. by Local Union No. 589. Up-holsterers International Union of North America, AFL.CIO.' and thereafter amended on July 18. July 26. and Au-gust 11. 1977, respectively. The complaint, issued August25. 1977, alleges that Respondent. Wallace Metal Products.Inc.. violated Section 8(a)( 1), (3), and (5) of the Act on orabout July 1I 1977, and thereafter by unilateral action inrefusing to pay employees accrued vacation pay during theregularly scheduled vacation period because Respondent'semployees went on strike on May 6, 1977. It is also allegedthat Respondent violated Section 8(a}(5) and (I) of the Actduring the course of contract negotiations by withdrawingproposals previously agreed upon, refusing to furnish theUnion with requested relevant information, and attemptingto undermine and destroy the Union's majority status bynegotiating in bad faith, with no intention of entering intoany final or binding collective-bargaining agreement. Fi-nally, it is alleged that the strike of Respondent's employeeswhich began on May 6, 1977, was caused and prolonged bythe alleged unfair labor practices. Respondent's answer de-nies the allegations of unfair labor practices alleged in thecomplaint. In addition. Respondent has also insisted thatthe 8(a)( I). (3). and (5) allegations relating to the nonpay-ment of vacation benefits to striking employees should hbeI Subsequent references in this Decision will refer to either the Utnionl. theCharging Party. or Local 589.deferred to final and binding arbitration under the terms ofthe expired contract.2tipon the entire record in the case, including my observa-tion of the witnesses and consideration of the briefs. I makethe fIl low i ng:INI)IN(;sI of :( II. JI RlSl)I('I (t)Respondent, an Indiana corporation. is engaged in themanufacture. sale, and distribution of caskets and relatedproducts at its Richmond, Indiana. plant. I)uring the past12 months a representative period. Respondent purchasedand received goods and materials valued in excess of$50.000 at its Richmond. Indiana, plant directly frompoints outside the State of Indiana. During the same periodof time Respondent manufactured. sold, and shipped fin-ished products valued in excess of $50,000 from its Rich-mond. Indiana. plant directly to points outside the State ofIndiana. I find that Respondent is now, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.1t. IABOR OR(iANIZAIII)NLocal Union No. 589. Upholsterers International Unionof North America, AF -ClO. is a labor organizationwithin the meaning of Section 2(5) of the Act.ll. 11il Al (il) U'NIAIR ABOR PRA(Il(lSA. 7he FactsOn or about December 14. 1964. the Board certified theUnion as the exclusive collective-bargaining representativeof a unit comprising Respondent's production and mainte-nance employees.3Since January I I, 1965, there has been asuccession of 3-year contracts, the most recent of whichexpired on May 5, 1977.Following an initial exchange of contract proposals inlate February. the (ompany and the Union began formalcontract negotiations on March 3. 1977, at the Leland Mo-tor Inn. Present fbr the Union were Perry G. Jarvis. pres-ident of Local 589: Earl Graves. the Union's businessagent: and committeemen J. C. Rolland. Lawrence Gibbs.Robert Coffey. and Willie Carpenter. In attendence for theC(ompany were its attorney, Jack Rogers: ControllerCharles Faulkner: and Robert York.' At the outset of themeeting there was a brief discussion concerning the groundrules under which the negotiations would be conducted.and it was agreed to proceed as in past negotiations wherein( Ctling Dubsh Mlanu/acI urn Corporation, 142 NLRB 431 (19621.'The unit description is:All production and maintenance employees of the Emplo~.er. at itsRichmond, Indiana plant. including group leaders, exclusive oftruckdrivers. garage mechanics. dockmen. office clerical employees.watchmen. ioreman. professional emplosees. guards and all supervisorsas defined in the Act.4 All dates are in 1977 unless otherwise specified. All bargaining sessionstook place at the l.eland Motor Inn. Unless otherwise indicated. the samepersons were in attendance.42 WALLACE ME1AL PRODL[(CIS. IN(C.each proposal agreed upon was set aside. The parties thenwent through the Union's proposals, clariving their mean-ing and answering questions, following which the meetingconcluded.The next meeting took place on March I1. at which timethe parties went through the proposals, dividing them intoeconomic and noneconomic categories. Those topics classi-fied as economic were set aside for discussion after resolu-tion of the noneconomic issues, each of which was thendiscussed.' Agreement was reached on several of thesepoints, following which the Company submitted two writ-ten proposals relating to the no-discrimination clause andthe military clause in the contract. Agreement was reachedin principle on union proposal 3(i)( I), a requested change inthe method utilized to establish piecework averages used forestablishing piecework rates; union proposal 4(b), hours ofwork: union proposal 5(a), equalization of overtime be-tween shifts: the Union's proposal relating to emergencyovertime: and union proposal 6(m)(i), dealing with the tem-porary-transfer clause in the agreement. During the courseof this meeting the Union withdrew the language it haddrafted as proposal 46. the military clause, which corre-sponded to company proposal 2.The parties resumed their deliberations on March 16.During this meeting Respondent gave the Union tour writ-ten proposals concerning article IV, section 4. "Special Pro-vision for Incentive Workers": article VI. section 2, "Distri-bution of Overtime"; article XX. "Seniority." section 5."Discipline and Discharge": and article XX, "Seniority."section 5, "Layoff'." Agreement was reached on the properinterpretation of the limitations clause of the grievance pro-cedure: distribution of overtime: the military leave clause(wherein both parties dropped their proposals and agreedto the old contractual language): the seniority, disciplineand discharge. clauses (as revised at the meeting): and arevised seniority' provision for employee bumping in layoffsituations. Agreement in principle was also reached withrespect to union proposal 43, concerning the creation of anew hi-lo job for loading trucks. with language to bedrafted later. Numerous other union and company propos-als were discussed, but not agreed to. The meeting endedwith agreement being reached on union proposal 54.thereby settling the grievances of three employees.Further progress was made at the March 21 session. Outof nine major topics discussed, total agreement was reachedon five, and partial agreement was reached on two others.Thus, the Union agreed to company proposal I, on a non-discrimination clause, which corresponded to union pro-posal 48. After the Union had rejected company proposal 8,the Company agreed to a modified version of union pro-posal I, concerning the application of seniority to layoffs,reductions of hours, and job eliminations. Following con-sideration of union proposal 3(i)(2). agreement was reachedAlthough the testimony of the witnesses omits an% further ,pecific expla-nation relating to procedural matters. it is clear from this evidence and asession-b-session examination of the manner in which topics were discusseddunng the negotiations that the parties intended to proceed and. in fact, didproceed to conduct their discussions in the traditional manner of deferringdiscussion of economic issues pending the resolution oft noneconomic items.with agreement on each item remaining tentative until agreement upon acomplete contract was reached.on the language to be used in article IV. "A'aes."section 4."Special Provisions for Incentive Workers." on the basis ofa new proposal (I I) submitted by the (ompan., leaving therate for later discussion as an econonic item. he partiesalso agreed to a revised version of compan\ proposal 9.dealing with article XX. "Seniorit.," section 10. "Job Bid-ding," and the Union withdragw its corresponding proposal12, section 10, paragraph (c). Having prei,iouslx agreed inprinciple on the topic of creating a hi-lo job for loadingtrucks, the parties now also agreed to contract language onthis provision, based on an altered ersion of a proposal(12) submitted by the Company at this meeting. The Corn-pan5and the Union also agreed in principle after discussingunion proposal 5, with the Company agreeing to draft lan-guage embodying this agreement. Finally. the U'nion with-drew its proposal 47. relating to the limitation-of-liabilitvclause. when agreement was reached that the current con-tract clause was acceptable.Bargaining continued on March 31. nion proposal 5.section 2(a) and (b), was discussed in detail, and the C(om-pany submitted written counterproposals 113 and 14) in thisarea. which dealt with overtime on both a daill and another-than-dail, basis. No agreement was reached. how-ever, and the parties spent the remainder (of' the meetingtime making a list of the noneconomic items that were stillopen for discussion.The Company and the Union next met on April 5. Withminor revisions, agreement was reached on the overtimeproposals advanced by the Company a the he preious meet-ing as a counter to union proposal 5. section 2(a) and (b).The Company also submitted to the Union counterpropos-als with respect to the safet committee clause (union pro-posal 321. the "Seniorits of Union Stewards and (;roupI eaders" clause (union proposal 37). and article XVIII."General Provisions, Maintenance of Work" clause (unionproposal 40). and agreement was reached on these items. Inaddition. cncerning the clause on seniorilt of Ulion steW -ards and group leaders. the (Conpan, agreed that theUnion's membership could have the option of choosing ei-ther the old contract language or the newly agreed uponlanguage. I.astly, the issue raised b union proposal 39.dealing with certain work performed by maintenance em-ployees. vwas resolved by a compromise which resulted inthe Union withdrawing this proposal.On April II a special meeting was held, involving onl'Jarvis. Graves. Faulkner, and Rogers. specificalls for thepurpose of briefing the Union on the Company's economicposture and to set the stage for the presentation of Respon-dent's economic proposal. After a statistical examination of'the decline in business in the casket industry. the Companygave the Union detailed information concerning inroadsmade by competitors into the Company's market and thequarterly report of Respondent's major competitor. TheCompany also furnished the Union with copies of laborcontracts of other casket companies in the Chicago areaand on the west coast. together with examples of recentcontract settlements in other industries in the Richmondarea. The parties then discussed various problems in the" he summar , of he events which transpired during the negotiations thusfar is based upon the uncontradicted and credited testinimn? , o Perr\ (;Jars is. president of1 I.cal I 58943 DECISIONS OF NATIONAL ILABOR RELATIONS BOARDWallace plant relating to the Company's expressed need tohave a contract which increased efficiency in order to re-main competitive. Turning to the forthcoming economicproposal, the Company asked for the Union's advice onhow best to present that proposal to the full committee.Chief Negotiator Rogers stated that he did not know howto proceed and talked openly to the union officials concern-ing whether it would be better to initially offer 50 percent ofthe economic package and then, after an anticipated rejec-tion, present the other 50 or to offer 80 percent initially,followed by another 20. In response, Jarvis suggested thatan 80 percent-20 percent offer would be better, because ifthe Company placed itself in a position of doubling its eco-nomic offer after rejection by the membership. "the peoplemight form the opinion that if they rejected it again theCompany might then double it again." The meeting endedwith an understanding between the parties that the Com-pany would offer the major portion of its total economicpackage initially, that the union membership would thenvote on that offer on or about April 24, and that after rejec-tion the Company would receive, on or about April 26. the10-day notice of termination required by the contract, fol-lowing which Respondent would present its revised eco-nomic offer.7The next meeting, a fll-scale bargaining session, washeld on April 20. The Company presented its economicproposal, which consisted of a 15-cent-an-hour increase torhourly paid employees for each year of a 3-year contract.with a I-percent-per-year increase for incentive employees.coupled with certain group insurance improvements andthe substitution of a Good Friday holiday for July 4. InJarvis' terms this offer was" a package offer ...coupledwith everything that had been agreed on and everything inthe expiring contract." The Union made no response, hutasked if it could discuss cost of living at that time. and theCompany replied that they were not prepared to discuss itat that time. Prior to the end of the meeting. the Companagreed to union proposal 19. dealing with plant rules. aftera compromise was reached extending the time limitation inthe proposal from 6 to 9 months.8On April 24 the Union's membership rejected the Com-pany's offer, and on April 26 Respondent received the 10-day notice of contract termination. The parties resumed ne-gotiations on April 27. At this time the Union presented theCompany with a counterproposal consisting of the follow-ing: The Union withdrew proposals (a) and (b); 3(g). 3(h),30j)(2); 3(k): 12; section 10(c): 15(a); 17(d): 18: 20: 21: 22:25; 28: 29: 30: 34: 36: 38; 41, and 42. The Union modified(for the most part downward) the following proposals: 4(a).15(b), 17(e). 17(g). 17(i), 23. 24, 26, 45, 52, and 53. Includedin these revised demands were reduced economic proposalsI Jarvis avoided any mention of the April II meeting until asked about iton cross-examination and confirmed the details of the discussion concerningthe Company's presentation of its economic offer only when pressed. hedifferences between his account of this meeting and that of Faulkner are forthe most part differences in shading and the amount of detail related by eachwitness. Under the circumstances presented by Jarvis' ailure to describedthis important meeting on direct examination and his reluctance to do so oncross-examination. I have credited Faulkner where differences occur.I From this point forward in the negotiations. bargaining was conductedby both sides' exchanging package proposals.which, for example, decreased the 25-percent-per-year in-centive increase sought to 10 percent/8 percent/8 percentand the requested $1-per-year hourly increase to 70 cents/45 cents/45 cents. The Union presented these modificationsof its previous proposals as a package coupled to all otheritems previously tentatively agreed to, with all remainingitems to stay the same as in the existing contract. The Com-pany responded that they would agree to union proposalsI I(b)(2). 3()(3). and 8(a), concerning workmen's compensa-tion, the rate of pieceworkers assigned to other work, andthe definition of an aggrieved employee, respectively. Theyalso included in the package proposal a revised economicoffer of 19 cents per year for hourly workers and 1.4 percentper year for incentive workers plus the insurance offer pro-posed on April 20. The meeting adjourned with the Union'snegotiators stating that they would take the Company'sproposal to their membership.Following rejection of Respondent's April 27 counterpro-posal by the union membership. another negotiating meet-ing was held on May 5. At the outset of the meeting theUnion gave the Company a package proposal which repre-sented a modified form of the Union's proposal of April 27.The Union withdrew proposals I(c); 3(i)(3): 12, section 7.paragraph A( I) and (2): and 44. It also reduced its demandswith respect to certain other proposals. including proposal50. concerning cost of' living, wherein the Union offered toaccept a 10-cent cap. The C(ompany did not accept thisproposal bhut instead countered with its own package pro-posal couched in terms of either acceptance, rejection,modification, or alternatives to the various items in the pro-posal offered by the Union at the outset of the meeting.With respect to the economic portion of the offer. Respon-dent stated that the Union could choose one of four op-tions: 28 cents an hour per year for hourly workers and I-3/4 percent per year for incentive workers, 29 cents an hourper year with 1-1/'2 percent per ear incentive, 30 cents anhour per year with I percent per year incentive, or 35 centsper hour the irst year followed by 25 cents an hour there-after with I percent per year incentive. The Company alsooffered an additional 5 cents an hour per year for thoseclassifications referred to in union proposals 23 and 26.Good FridaN was offered as an additional holiday. Alsooffered were increased insurance benefits and a reopeningof negotiations within 6 months for the purpose of estab-lishing a new method for setting piecework rates. All re-maining items were to remain as previously agreed in nego-tiations or, where applicable, as stated in the expiredcontract. At the end of his presentation Rogers told theUnion that this would be the Company's final offer. TheUnion did not accept the Company's proposal, but, after acaucus, presented a counteroffer in terms of proposedchanges in the preceding company offer. Rogers rejected allbut one of these proposed modifications, a trade-off of$50.000 of major medical coverage for an additional $25 ondiagnostic X-ray and laboratory expenses in the insuranceplan. The meeting ended. Later that day Jarvis received aphone call from Faulker. who stated that the Companywould agree to union proposal 27 as modified during theirnegotiations.Subsequently on May 5 the union membership voted toreject the Company's final offer and also voted to strike.44 WALLACE METAIl PRODU(IS. INC.The strike began at 12:01 a.m. on May 6. It is undisputedthat later on Ma 6 Respondent sent the t'nion's a telegramstating, "All proposals ofered by the CompanN during cur-rent contract negotiations are withdrawn."On or about Frida. Julv 1 Jarvis called Faulkner, pur-suant to inquiries from striking employees. and askedwhether or not the Company was going to issue vacationpaychecks under the clause in the recently expired contractwhich set a 2-week plant vacation period beginning the firstMonday in July each year. Faulkner replied that the Com-pany had no intention of making payment. Jarvis then an-nounced his intention to file a grievance on the matter, andafter some discussion about delivering the grievance to theplant, it was decided, at Faulkner's suggestion, that Jarviscould simply give it to the Company at the next schedulednegotiating session, on July 5. At that meeting Rogers be-gan by stating that since the Company had made the lastproposal, which had been rejected, he thought the Unionshould tell the Company what it would take to settle thestrike.' Following a caucus, the Union presented a 10-pointproposal, which contained a number of items raised for thefirst time. The 10 points were: (I) reinstatement of all offersas of May 5: (2) the Company should agree to pay employ-ees' hospitalization bills which occurred during the strike:(3) the Company must pay vacation pay just as though thestrike had never occurred: (4) an economic proposal con-sisting of 50 cents, 35 cents, and 35 cents hourly per year:(5) a cost-of-living allowance: (6) a 3-year contract datingfrom April 28, 1977; (7) backpay from April 28 to May 5:(8) 2-1/1 hours' pay for employees sent home early on May5: (9) agreement on the Union's language concerning thetopic of combination of jobs: and (10) reinstatement ofunion proposal 19, concerning plant rules. Respondent re-jected the proposal, but in outlining its views on each of the10 points, it specifically' disagreed with only 6. Respondentasked for a recess until July 11 to consider the remainingfour: reinstatement of the May 5 proposals, the vacationpay issue, the proposed across-the-brcad wage increase. andthe cost-of-living allowance. The meeting then adjourned.The July I meeting began with Rogers stating the Com-pany's response to the remaining four items of the Union'sJuly 5 proposal. He said that the Company was willing toreinstate its May 5 offer, except for the 32-hour guaranteedworkweek clause and the subcontracting clause of the ex-pired agreement. He explained that as a result of the strike.the Company had been forced to fulfill its obligations to itscustomers by having other companies manufacture partsfor them and that they needed the elimination of thoseclauses before the work could be returned back to the Rich-mond plant. Since it was not known how many customerswould be regained after the strike. they could not guaranteethe employees 32 hours of work every week. The Companyfurther proposed 25 cents an hour and 1-1/4 percent peryear for a 3-year contract dating from the ratification date.Responding to the vacation pay grievance issue. Rogerssaid that he would agree that the grievance presented onJuly 5 covered all vacations earned in the years 1975-76and 1976-77, but that the Company did not view the griev-A this meeting. for the first time. a Federal mediator was present. nlonAttorney Ed FillenAarth also attended.ance as a negotiable item. 1-he Union did not accept the('ompan\'s package offer. but offered instead to agree to itcontract for longer than 3 years. with an expiration date ofApril 28. 1980. on the basis of a 35-cent-per-~,ear increase. acost-ot-living increase, and the remaining ponlts of theUnion's July 5 proposal, less the demand that the ('ompanpay the hospital bills incurred by employees during thestrike. [he Company rejected this proposal. but betore themeeting concluded the parties did agree that the guaranteedincentive rate should be the basis for calculating incentiveworkers' pay.The next meeting took place on July 21. Graves beganthe meeting b asking Rogers if the ('ompany's last pro-posal was their July I1 offer, wherein Rogers had said thatthe Company would reinstate their May 5 offer minus the32-hour work guarantee and subcontracting clauses. Rogersreplied affirmatively. again explaining that these clausesconstituted guarantees. and the reason the Companwanted them out of an agreement was because they had lostcustomers, had been forced to do some subcontracting, andcould no longer make such guarantees. During the courseof this discussion union attorney Fillenwarth interjected arequest on behalf of the Union to see the subcontracts towhich Rogers had referred. Rogers refused. Fillenw'arth re-peated his request several times. The Union took the posi-tion that it was requesting this information in order to de-termine what work was involved and how many emplo.eeswould be affected so that they could intelligently bargainabout whether or not to agree to eliminate these clauses.The Company remained firm in its refusal to supply therequested information. Following a caucus. the parties tem-porarily turned their attention to the subject of the vacationgrievance as the Union invoked the third step of the griev-ance procedure. Toward the end of the meeting, the Com-pany proposed that the guaranteed workweek clause andthe subcontracting clause be held in abeyance tor 18months, at the end of which it would automaticall5 againbe in effect as part of the contract. The Union rejected thisproposal, stating that it could not agree without knowingthe contents of the subcontracts, because without the re-quested information it could not know whether or not theCompany needed the proposed 18-month moratorium.The meeting on July 25 was essentially a continuation ofthe discussion which began on July 21. After a review of theCompany's last proposal, which included the elimination ofthe 32-hour and subcontracting clauses. Fillenwarth againinsisted that the Union had to examine the subcontractsbefbre it could negotiate on the Company's proposal. BothFillenwarth and Graves argued that the Union needed toknow what work was involved, the employees affected. andthe duration of the contracts to negotiate effectively andthat an opportunity to examine the contracts themselveswas therefore necessary. Fillenwarth also stated that in theevent any of the contracts were oral, he wanted to know theinformation concerning the work, the duration, and the em-ployees affected. Rogers then modified the Company's pro-posal. He proposed a 6 months' moratorium for the subcon-tracting and 32-hour clauses and the scheduling ofvacations by the Company for the first 6 months of thecontract without regard to seniority in order to facilitate thereturn to work. In the event the Union w'as not satisfied that45 I)I:( ISI()NS O()I NA IIONAI I.ABOH()R RI.AI IONS BOARI)the ('olripanl * as ;akling Celv -reasonable eltort to returnthe subcontracted swork to the Richmond plant. it wouldhaie lc rihi Ih to Iermlilnte the contract ater a 3(}-day no-tice. I he lin litl did ,lt :accept this proposal and renewedits request to see the suhcontracts. Again Rogers refused.lhe ('onipanLs then met with the Federal mediator afterwhich it reuised to place its original May 5 oflfer back onthe table. ollowing a caucus, the Union stated that it Waswilling to go tgo its menihership with two proposals. hetirst ssas the ('onmpani_'s May 5 otffer without ans recom-mlendation of adoptioln. ihe second, which the Inion pro-posed to recommend fior acceptance, consisted of the fol-lowing points: A contract to be effective on May 6 and toexpire on either April 29, 1980. or April 28. 1981: increasesof' 29 cents per hour annually for hourly workers and I-1/2percent annually tfor incentive workers: a cost-ol-living in-crease with no cap: reinstatement of all proposals agreed tothrough May 5 1977: all prior contract language with re-spect to items not changed by agreement: all jobs combinedprior to May 5 to remain combined at the discretion of theCompany and all new job combinations to be subject toquestion b the Union or the employee under the grievanceprocedure: vacations due under the expired contract to bepaid the same as if the strike had never occurred: and thefailure of the Company to pay 2-1/2 hours' pay to the nightshift on May 5 not to stand as precedent for the future inany matter or issue involving the 32-hour guaranteed work-week or any other issue.The Company rejected the Union's proposal. stating itwould stand on its July 25 modification of their previousproposal. Fillenwarth renewed his request for the subcon-tracts. The Company again refused, with Rogers statingthat he did not want to furnish the subcontracts to theUnion because of the possibility of its picketing other com-panies as an ally. The Union then proposed that the sub-contracting clause be held in abeyance for 90 days, with theguaranteed 32-hour workweek to remain in effect. In addi-tion. the Company could lay off any employee during the90-day period by seniority, provided no further subcon-tracts were let, but the Company would have to have allemployees back to work at the end of 90 days unless itcould show they had lost customers and could not usethem. The Company rejected this proposal and adhered toits own proposal. A further request for the subcontracts wasrefused, and the meeting adjourned with the Union an-nouncing that it would hold a meeting for the membershipon July 31 for the purpose of reporting on the negotiations.At the July 31 membership meeting the Union placedbefore the employees the Company's May 5 package offerand the offer as modified on July 25. The meeting, chairedby Jarvis was held at the Leland Motor Inn. with 105 em-ployees signing the attendance sheet. The employees votedtheir disapproval of the Company's May 5 offer. hen Jar-vis described the July 25 negotiations, with particular em-phasis on the Company's position concerning the 32-hourguaranteed workweek and no-subcontracting clauses. Jarvisexplained that the Union felt it had to reject the C(ompany'sJuly 25 proposal because the Company had refused to fur-nish the information about the subcontracts which the com-mittee considered necessary to intelligently bargain con-cerning the proposal. At the conclusion of Jarvis' address,the membership voted its rejection of the ('ompany's July25 proposal.[he next collective-bargaining session was held on Au-gust 9. ILillcn'varth reported that the July 31 meeting hadresulted in the membership's rejection of' the Company'sJuly 25 and May 5 oers. Fillenwarth asked if' the partiescould begin negotiating on the basis of the Company's May5 proposal and everything concerning which there was nodispute as of May 6. noting that this would leave open thequestion of' money and 10 other issues. Rogers declined forthe reason that the May 5 proposal contained the 32-hourguarantee and the no-subcontracting clause, which the(ompanly had explained it could not he reoffered. Rogersspoke in favor of the Company's July 25 offer. which theUnion had previously rejected. observing that if the Uniondidn't like what the Company was doing after the 6 months'moratorium period had passed, the parties could negotiate.and if that ailed, the Union could strike. Then the Unionagain asked to see the subcontracts, and the Companyagain refused. The Union again advanced its July 25 pro-posal. and the meeting adjourned with Rogers stating thatthe Company would give it further consideration.The next meeting was held on August 16. The Companyadvanced a six-point proposal for settling the strike. It in-cluded an offer to bring back to the plant within 90 workingdays all dyes that left the plant after 12:01 a.m. on May 6;an offer to hold the 32-hour clause and the subcontractingclauses in abeyance for 90 days, after which time bothclauses would automatically resume effect as worded in theexpired contract: the Company's final offer on money onMay S without cost of living: a proposal that the Companywould have the right to schedule vacations for a period of 6months following the strike regardless of seniority: a pro-posal to the Company would recall employees by depart-mental seniority for 90 working days, after which recallwould revert to the language of the contract: and the pro-posal of a contract term of' 3 years dating from ratification.In addition, Rogers clarified in response to questions thatthe "combination of jobs" language could go through thegrievance procedure and that everything that was agreed tobefore or after May 5 would be included. The Union cau-cused, did not accept the Company's proposal, and offereda five-point proposal of its own. It asked for the return of alldyes and equipment removed since 30 days prior to thestrike, the inclusion in the contract of all items agreed uponbefore or after May 5, the inclusion of all items in the con-tract that expired on May 6 concerning which there was nodispute, all work previously performed at the Richmondplant under the expired contract to be performed again atRichmond a cost-of-living allowance, and a 3-year contractdating from April 28. The meeting adjourned without anyacceptance or rejection by the Company and without anyfurther renewal of' the Union's request to see the Compa-ny's subcontracts.Another meeting was held, on August 25."' Rogers beganby responding to the Union's August 16 proposal. He saidthe Company needed 90 working days on the subcontract-ing clause and 2 weeks from callback with respect to the 32-L( nln Attorne I-rederick W. D)ennerline III attended in place of Fil-len arth46 WA\I1 AI ('IT 11IAI. PR()lDI'('IS. INC(hour work guarantee. Rogers indicated he could agree toitems I and 2 of the UInion's counterproposal. hut that hecould not igree to cost-of-lin.ling alloance. and aid heA anted a contract to expire 3 \ears romn the da, ot' ra ltifica-lion. Next. the tnilion caucused and returncd wmilh a six-point proposal. nder its terms all des except regular a-tonmitic bridge des w ould he hrotg h back andi utilized atthe Richmond plant within 91) calendarl dal- AItoalilaticbridge dyes might take up to 6 months to return. All itemsagreed to before or after Ma!\ 5 would he included in thenew contract. All undisputed items in the expired contractwould hecome part of the new contract except for the sub-contracting clause. which would go into effect 90 calendardays after notification of ratification: the 32-hour clause.waived for 20 calendar days from the date of recall of' thefirst maintenance employees for maintenance employeesand 20 calendar da s from the recall of the first productionemployees for production emplo ees: callback to he madebh classification seniority regardless of' shift: and a 29-cent-per-hour annual increase plus a cost-of-living allowance ofI cent for each .4 of-a-point increase. Incentive workerswere to receive only a cost-of-living allowance. The Unionalso proposed a 3-)ear contract to expire on April 28. withannual raises from the ratification date, or, ill the alterna-tive, a 3-year-8-month contract with annual raises from thedate of the contract and an expiration date of April 28,1981. Vacation pay would be paid as if no strike had oc-curred except that employees who wished to do so mightuse the normal shutdown in July as 2 weeks of' their vaca-tion, accepting only the pay. For the first 90 calendar daysthe ompany would have the right to refuse acation. hutany vacations granted during this period would be by de-partmental seniority. The Company stated it could agree tothe first three items of the Union's proposal. hut it rejectedthe others. Since the proposal of the Union was a packageproposal. the Union responded that there was no agree-ment. It should be noted at this point, however. that theparties had reached agreement in principle with respect tothe difficult and time-consuming issue of the 32-hour andsubcontracting clauses.Another negotiating session was held on August 31. Al-though negotiations continued to be conducted by exchang-ing package proposals, it is clear that at this point in timeonly three issues remained concerning which the partieshad reached no understanding: money. the terms of thecontract, and the settlement of the vacation question." Rog-ers then addressed himself to each of these items. He saidthat the Company's position concerning money was thesame as its final offer of May 5. He said the Companywanted a 3-year contract from the date of ratification andthe right to schedule vacations without regard to seniority.The Union countered with a four-point proposal. includingproposals for each of the open issues. and added a proposalthat the Company reinstate the insurance on all employeesfor the first 90 calendar days. after which the insurancewould he in effect only for people working or on acation.The Union offered this package proposal as a modification1 Rogers described he gap between he palriles as conslsing ol Iwlo andIne-half sue.of its proposal of August 25. The (Compan\ rejected thisproposal point by point. and the meeting adjourned.Another meeting was held on September 20. The Uniontold the ( ompan that it had given the (ormpan a pro-posal al the previous meeting which it ais willing to recom-mend to its membership. (iraves stated that the proposalwas the least that the comnittee was willing to recommend.lIe said the Ulnion was not willing t make another pro-posal, and unless tle ('ompan had an; \ changes or an',-thing to present. the. were at a.n impasse. Ihen Fillelnlarthaisked if the (Company still intended to arhitrate the aca-tion case, and he received an aflirmati e answ er. Fillen-uarth said that the nion must hve a cost-oflliing llow -ance and asked it' the (Comp;lan would increase its cents-per-hour offer if the Union would modil' their cost-of-liv-ing allowance proposal. Rogers answered that eersthlingwas on the table in the form of the ('orpan 's offer of Ma5. which was its final ofler then and now. Rogers empha-sized that the'. were not withholding an,thing nd that theUnion had been told this on Max 5. Summarizing. Rogersstated that there were four points no" remaiining: mone.scheduling vacations. reinstating insurance, and the con-tract expiration date. Fillenwarth insisted that the Unionhad made substantial concessions in particular noting thesubcontracting and 32-hour clauses. Rogers responded thatthe Company also had made concessions, that nothing Illis-leading had been reported to the Union. and that the' hadspent much time on economics. Fillenwarth asked if thecompanx negotiators would be willing to seek a change inposition by the Company's top management. and if so. thecommittee would go back to the melmbership. lloes er. theCompan answered that they had made their final offer.Then Grases and Fillenwarth reminded Rogers that theUnion's lst proposal was a package proposal and that theUnion would not agree to just parts of it. insisting thatactually the Union was offering to commit itself to less thanwhat was offered when they went on strike. Considerablefurther discussion between the Company. the Union, andthe mediator resulted in no further moement by eitherside. and the meeting adjourned.The final meeting involved in these proceedings occurredon October 4. Rogers stated that the) had reviewed theUnion's August 31 four-point proposal. and they wereready to offer a compan) proposal of four points:1. Concerning vacation scheduling. the C(ompany wouldclose down the plant between Christmas and New Year'sand would schedule I week of vacation at that time. start-ing on December 26 with a resumption of work on JanuarN3. The C(ompany would retain the right to schedule an em-ployee's second week of vacation. but employees entitled toa third or fourth week might take this time b seniority asprovided b) the contract.2. Insurance coverage would take effect on the date ofrecall. If an emplo ee were laid off after recll. the coveragewould remain in effect for a period up to 60 da's afterratification. Pregnanc benefits would be applicable if theemplosee were covered on the date of conception.3. The term of the contract would he 3 ears.4. The (Conmpan's Ma 5 wage proposal.The Union responded that the Conpan3had to give onmoney and the cost-of-liiing allowance.e The Company an-swered that thex would not consider a proposal with a47 I)I.(ISIONS 01 NA IaNAL IAB(OR RELA1IONS BOARI)change in the money or the cost-ot-living allowance. After ashort union caucus. the union negotiators told the ('Com-pany that there had to be something differenl than the Ma5 oer on wages and the term of' the contract. and ift' theC'ompany had nothing different, there was no further needto continue meeting. With that the meeting adjourned. YTodate. insofar as this record shows, no agreement has beenreached, and the strike of' Respondent's employees contin-uies. 1 B. Dis.vc.vioa / ,h ls Ilsues and Concldittng Findling.sThe General Counsel and the C('harging Party contendthat since on or about July 1 Respondent has discriminatedagainst its employees by refusing to pay them accrued vaca-tion pay for scheduled vacation periods during the strike, inviolation of Section 8(a)(3) and () of the Act. It is alsoargued that the same conduct constitutes a unilateralchange in the Company's existing vacation payment policy.in violation of Section 8(a)(5) and (1) of the Act. Respon-dent denies that Faulkner's admitted July I refusal of Jar-vis' request for payment constituted any violation of theAct, since it contends that no vacation money is owed toemployees until a plant shutdown is actually scheduled, andthat none was scheduled because the strike was in progress.Respondent further argues that in any event. since a griev-ance has been filed under a grievance procedure culminat-ing in final and binding arbitration. the vacation pay issueshould be deferred to arbitration." I find that the vacationpay issue is not appropriate for deferral to the grievanceand arbitration procedure under the expired contract. Asnoted by the General Counsel in his brief. Respondent'srefusal to pay vacation pay appears in the complaint notjust as one of a series of separate and distinct violations ofSection 8(a)(5) but also as an "integral part" of a broaderallegation that Respondent violated Section 8(a)(5) and (1)of the Act by engaging in this and other conduct constitut-ing had-faith bargaining and evincing an intention not toenter into any final and binding agreement. In this lattercontext it would be necessary for me and the Board to passupon the vacation pay issue in any event as part of a con-sideration of other nondeferrable issues. Also, Respondent'sinitial denial of the arbitrability of the vacation pay griev-ance coupled with the position that the matter was not aproper subject for negotiation, absent evidence that thegrievance is in fact arbitrable. also weighs against the advis-ability of deferral.'I further find that Respondent discriminatorily deniedvacation pay to its employees and unilaterally changedtheir wages and conditions of employment by its July Irefusal to make payment. As of that date the pay had ac-crued for the requisite period July 1976-June 1977. Fur-2 The above summary of the events which occurred during the meetingsof April I I October 4 are based on an amalgam f the credited estimon) ofbolh Jarvs and Faulkner."Citing Dubo Manufacturing Corporaion. 142 NLRB 431 (1963). andTimken Roller Bearing Compnwy, 70 NLRB 500 (194611 In view of these reasons. I find it unnecessary Io pass upon whether ornot the vacation pay question should be deferred specifically by reason of theBoard's holding in General American Transporiation Corporation 228 NLRB808 (1977)1therniore, the vacation clause in the governing collective-bargaining agreement, article XXIII. Vacation, section 4.states:The plant will shut down for vacations for two(2) weeks beginning the first Monday of July of' eachyear. All employees shall take a vacation during thatperiod.Thus. 2 weeks of the employees' total vacation each earwas in fact permanently fixed or "scheduled" very preciselyby the terms of the contract regardless of 'whether or not theCompany made any type of' formal announcement remind-ing employees that the 2-week vacation period would beginon a certain date, a fact readily ascertainable by observingwhen the first Monday of July fell on the calendar. Finally.Faulkner's admission that he refused to pay the emplo eestheir vacation pay for this period as a consequence of theirbeing on strike. considered in the light of Respondent's il-logical position that the vacation period was not "sched-uled." persuades me that Respondent's refusal to issue thevacation checks to the employees was motivated by desireto retaliate against employees for striking and was not sim-ply the result of an erroneous analysis and conclusion thatit was not obligated to make pay. I therefore find that Re-spondent violated Section 8(a)(l 1) and (3) of the Act by fail-ing and refusing to pay its employees their accrued vacationpay as requested by the Union on July 5'5Respondent'sconduct in this respect also constitutes a unilateral changein wages and working conditions. in violation of Section8(a)(5) of the Act, especially considering Respondent's posi-tion that this matter was not a proper subject for negotia-tion. Cf. Cas'llier Division of S'ehburg Corporatlion, 192NLRB 290 (1971).The General C'ounsel further argues that Respondentviolated Section 8(a)(1) and (5) of the Act by refusing tofurnish the Union with requested information relating tounit work which the Company claimed it had found neces-sary to subcontract as a result of the strike. The GeneralCounsel urges that this information was relevant and essen-tial to the Union in order to intelligently bargain over theCompany's proposed elimination of the 32-hour guaranteedworkweek and subcontracting clauses from the contract.Respondent. while admitting that it flatly refused to supplythe requested information. contends that the refusal wasjustified, as stated to the Union, by the prospect that thesubcontractors would be picketed as "allies" and that. inany event. it is not now obligated to supply the information.since the Union abandoned its request, and the issue con-cerning the 32-hour and subcontracting clauses was ulti-mately settled at the bargaining table. I disagree. TheBoard has held many times that an employer is obligated tosupply relevant requested information to assist the employ-ees' collective-bargaining representative in intelligently per-forming its functions of administering the contract, process-ing grievances, and conducting negotiations. In the context" In making this finding I consider it irrelevant that Respondent'struckdrivers. represented by a different union under a different contract,received their vacation benefits as required b, the provisions of thai conlractNor do I find it necessary to determine under the circumstances presentedwhether or not Respondent would have violated Act absent proof o antl-union molltivaltion48 WALL.ACE METAL PRODUCTS. INC.of the negotiations under consideration here, there were avery few specific issues under the general headings ofwages, hours, and working conditions, over which the par-ties are obliged to bargain, more vital to the employees'interests than the proposed elimination of' the 32-hour-workweek guarantee and the proposed loss of their contrac-tual protection against the subcontracting of unit work.Without this information the Union was forced to bargainin the dark, without any opportunity to verify the Compa-ny's position. Therefore, the information requested by theUnion clearly meets the Board's standard of relevance andmust be supplied unless some highly compelling reason dic-tates otherwise. It is to this latter question that the Com-pany addresses its argument that supplying the informationwould necessarily reveal the identity of the subcontractorsand possibly subject them to picketing. In similar circum-stances this argument has been rejected by the Board. and Ireject it here. In my view the importance of both partieshaving access to information with which to intelligentlybargain and resolve important issues during contract nego-tiations far outweighs whatever risks were involved to theCompany concerning possible picketing of its suppliers.This conclusion is reinforced by the fact that at the time ofthe Company's refusal to supply the information, the nego-tiation had been proceeding for approximately 5 months,and the employees were on strike. In this setting theachievement of a contract and the restoration of industrialpeace through informed and meaningful collective bargain-ing must take precedence over the mere possibility of lavftuleconomic action being taken against Respondent's suppli-ers. Legal remedies were, of course, available and were ap-parently. as alluded to in the record, pursued by Respon-dent where it felt allegedly unlawful economic action hadbeen taken by the Union. Lastly, Respondent argues thatany obligation to furnish information is excused, since theUnion abandoned its request, and the issues whichprompted the request were settled. Again I disagree. Therecord shows that the Union persisted repeatedly in re-questing the information concerning subcontracting at theJuly 21 and 25 and August 9 meetings and that Respondenteach time refused, accompanying its refusal at times, withan explanation. Thus. it is clear from a reading of the rec-ord that by the end of the August 9 meeting. the Union wasinsisting upon obtaining the information, and Respondentdid not intend to consent, Under these circumstances, torequire the Union to keep renewing its request repeatedly ateach meeting is not only futile, but tantamount to playing abroken recording in the vain hope that at some time orother one may eventually hear the end of the selection. Al-though the transcript shows that the parties reached agree-ment, in principle. on the issue of the 32-hour and subcon-tracting clauses at the August 16 meeting, thisunderstanding was a part of a package proposal which wasrejected and therefore binding on no one. Furthermore, it isclear that from July 21 until August 16. negotiations weresubstnatially impeded by the Company's refusal to supplythis relevant information. I find that Respondent violatedSection 8(a)(1) and (5) of the Act by refusing to supply therequested information on subcontracting to the Union.The General Counsel also contends that Respondent vio-lated Section 8(a)(5) of the Act by withdrawing proposalspreviously agreed to. The record shows that at the May 5meeting the Company presented the Union with a packageproposal which Rogers said was its final offer. Later thatda) this offer was rejected b the union membership. andthe strike began at 12:01 a.m. on May 6. Subsequently, onMay 6, the Company notified the Union that it was with-drawing the package proposal. which the union member-ship had already rejected. At the outset of the negotiationsthe parties demonstrated an intent to negotiate in the tradi-tional manner of discussing noneconomic items first andeconomic items last. with all agreements to remain tentativeuntil a final and binding contract was reached. To interpretthe parties' procedural intentions in any other way wouldbe a distortion of the facts. for the record demonstrates thatalthough various items were agreed upon in principle andset aside as the negotiations continued. throughout theirmany meetings both sides utilized with increasing re-quenc., and eventually exclusively, the package proposal inbargaining. wherein eery item had to he accepted, or theentire package was rejected. It is elementary contract lawthat once an offer is rejected. it may' he withdran. Thus.when on May 5 the union membership rejected the Compa-nWs final offer. nothing was finally agreed to, and the ('om-pany withdrew it on May 6. The Union clearly undestoodthis principle, as evidenced bh its subsequent reminder tothe Company at a later meeting that one of' its proposalswas part of a package proposal which must he entirel ac-cepted or entirely rejected. I find that Respondent did notviolate Section 8(a)( I) and (5) of the Act bh the withdrawalof its May 5 proposal. including items previously agreed toin principle.I also find that the sum total of' Respondent's conduct.including those allegations discussed above. does not con-stitute overall had-faith bargaining h e videncing a lack ot'intent to reach any final and binding agreement or an intentto undermine the Union and destroy its majority status. Anexamination of the entire course of the negotiations rex ealsthat from the beginning the parties made significant pro-gress. reaching tentatit e arements on many significantitems. The negotiations were entirel5free from acrimoniousconduct and accusations of' bad-faith or unlawful conduct.such as frequently appear in proceedings containing anoverall bad-faith issue. More significantly. at a specialmeeting held on April II for the purpose of briefing theunion oflicials concerning the Company's forthcoming eco-nomic proposal. Respondent not only displayed an unusualopenness and candor in discussing its economic conditionbut also solicited the Union's advice concerning how best topresent its economic package in order to avoid an ultimatedeadlock on the question of money. At subsequent bargain-ing meetings the Company's economic proposal reflectedthat advice. Nevertheless, the proposal was ultimately re-jected by the membership. despite the fact that Respondentcouched its final economic offer in terms of four options.Furthermore. a meeting-by.meeting examination of the evi-dence reveals that. like the Union. the Company submittednumerous proposals and counterproposals supported hb,lengthy discussion and reasons, and, as of the last meetingwhich was the subject of these proceedings. the parties hadfailed to reach an understanding in principle on only threeissues, albeit important ones: money. contract term, andvacations. In sum I find that Respondent simply engaged49 DECISIONS OF1 NATIONAL LABOR RELATIONS BOARI)in hard bargaining and that its overall posture was one ofgood faith. Considered in this context. I find that Respon-dent's unlawful conduct with respect to its refusal to payaccrued vacation pay to its employees and its refusal tofurnish relevant information to the Union. as fund above.is insufficient either standing alone or when considered inthe total context of proving a lack of intention to reach anagreement and a positive intention to undermine or destroythe Union as alleged in the complaint. Thus, I find thatRespondent did not violate Section 8(a)(5) and (1) of theAct in this respect.Finally. I find that the strike of Respondent's employeeswhich began on May 6 was prolonged and converted to anunfair labor practice strike on July I by Respondent's un-lawful refusal on that date to pay its employees their ac-crued vacation pay. I further find that the strike was alsoprolonged by Respondent's unlawful refusal to furnish theUnion with the requested subcontracting information, asillustrated by Jarvis' remarks to the assembled employees atthe July 31 membership meeting. Unquestionably. as Re-spondent argues, the strike began as an economic strike,and as of the final meeting which gave rise to these proceed-ings, September 20. economic issues separated the parties.It is also plain, however, that by Respondent's unlawfulconduct in refusing to pay its employees the vacation payowed to them and in keeping the duly designated represen-tatives of its employees in the dark concerning the vitaltopic of what work had been subcontracted by their em-ployer. Respondent thereby exacerbated an already difficultsituation and prolonged the strike.CON('I.USIONS O() LAXI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2). (6). and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By failing and refusing to pay its employees their va-cation pay. accrued during the period July 1. 1976. throughJune 30, 1977. for the normal 2-week vacation period inJuly 1977. as specified in the controlling collective-bargain-ing agreement between Respondent and the Union. Re-spondent unilaterally changed the wages, hours. workingconditions, and terms and conditions of employment of itsemployees without advance notice and bargaining with theUnion and also retaliated against its employees for going onstrike on May 6, 1977. in violation o Section 8(a)( ), (3),and (5) of the Act.4. By refusing to furnish the Union with requested infor-mation concerning the work subcontracted by Respondentduring the strike in order that the Union could perform itsfunction as statutory bargaining representative in negotia-tions. Respondent violated Section 8(a)(1) and (5) of theAct.5. The strike of Respondent's employees which began at12:01 a.m. on May 6, 1977, was prolonged by the unfairlabor practices of Respondent and was therefore convertedto an unfair labor practice strike on July 1. 1977. the dateon which Respondent first refused to issue employees theirvacation checks.6. Respondent did not violate the Act in any respectsother than those specifically found.'Tiii RisIuI)YHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order that Re-spondent cease and desist therefrom and take certain affir-mative action designed to effectuate the policies of the Act.Accordingly, I find it necessary to order that Respondent.upon request, furnish to the Union information concerningbargaining unit work subcontracted by Respondent when-ever such information is relevant to the performance of theUnion's statutory function as collective-bargaining repre-sentative.'°Having found that Respondent violated Section 8(a)( I).(3). and 5) of the Act on July I. 1977. by unilaterally anddiscriminatorily failing and refusing to pa! its employeestheir accrued vacation pay lbr the Jul' 1977 vacation pe-riod. its governed by the parties last collective-bargainingagreement. I shall order Respondent to reimburse themtheir vacation pay for this period. backpaN to be computedwith interest as prescribed in F: I'. 11'oolworth (COmali"'. 90NLRB 289 (195()). and Florida Steel (por,,io,. 231NILRB 651 (1977).1 I shall also order that Respondent.upon request, bargain with the Union concerning any pro-posed changes in employees' vacation benefits.Upon the foregoing findings of ilact and conclusions otlaw and the entirte record, and pursuant to Section 10(c} ofthe Act. I hereby issue the following recommended:ORDER'The Respondent. Wallace Metal Products. Inc.. Rich-mond. Indiana, its officers, agents, successors, and assigns.shall:I. Cease and desist from:(a) Refusing to bargain collectively with the Union byrefusing to furnish the Union with requested informationconcerning bargaining unit work subcontracted by Respon-dent relevant to the performance of the Union's statutoryfunction as collective-bargaining representative.(hb) Refusing to bargain collectively with the Union byunilaterally and discriminatorily failing and refusing to payits employees their accrued vacation pay fr the periodspecified in the section of this Decision entitled "The Rem-edv."I, The collective-bargaining unit is:All production and maintenance employees o the Emploer. at itsRichmond. Indiana. plant. including group leader, exclusive of truckdrivers. garage mechanics. dockmen office cleric.ll employees. wailch-men. Foremen. professional employees, guards and all supervisors asdefined In the Act.'See. generally. Iii Plumbing Hewling (.. 138 NI.RB 716 (1962).is In the event no exceptions are filed as provided by Sec. 10246 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as prolided n Sec 10248of the Rules and Regulations. be adopted by the Board and become itsfindings. conclusions. and Order. and all objections thereto shall be deemedwaived lor all purposes.50 WALLACE METAL PRODtI< IS INC .(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Bargain collectively with the Union by supplying theUnion, upon request. with information concerning bargain-ing unit work subcontracted by Respondent relevant to theUnion's performance of its statutory function as collective-bargaining representative.(b) Reimburse its employees and make them whole forany loss of vacation pay in the manner specified and for theperiod specified in the section of this Decision entitled "TheRemedy."(C) Upon request, bargain collectively in good faith withthe Union concerning any proposed changes in the wages.hours, working conditions, and other terms and conditionsof employment of Respondent's employees represented bythe Union.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards.personnel records, and all other records necessary to ana-lyze the amount of backpay due under the terms of thisOrder.(ef Post at its Richmond. Indiana. plant copies of theattached notice marked "Appendix."l Copies of said no-tice, on forms provided by the Regional Director for Re-gion 25. after being duly signed by an authorized represent-ative otf Respondent, shall be posted by it immediately uponreceipt thereof, and be maintained b it ft'r 60 consecutivedays thereafter, in conspicuous places. including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken b Respondent to insure that saidnotices are not altered, defaced. or covered by ans othermaterial.if) Notift' the Regional Director for Region 25., in rit-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.3. The complaint is dismissed in all respects other thanthose specifically found."S In he eent that this Order is enforced b a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted hb Order ofthe National t.ahor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States (Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board.51